Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 1 of 49

June 23, 2021

The Honorable Stefan R. Underhill

Chief Judge

United States Courthouse

915 Lafayette Boulevard

Bridgeport, CT 066044

Re: Consolidation of the Cases Involving 100 Grist Mill Road

The Petitioner Daniel Carpenter respectfully requests that Your Honor confer
confidentially with Judge Chatigny and Judge Meyer to consolidate the various actions currently
pending in the District of Connecticut and the unlawful raids on the property known as 100 Grist
Mill Road. Petitioner would like to have the charging order in front of Judge Chatigny as well as
the lawsuit by Universitas against Grist Mill Partners to be consolidated with this Court as well as
Petitioner’s criminal case that is also currently in front of Judge Chatigny.

Currently pending before Magistrate Judge Spector is a discovery request for bank records
going back to 2009 for Grist Mill Partners (“GMP”), which is the sole owner of the property known
as “100 Grist Mill Road” in Simsbury, which was subjected to two unlawful searches in April
2010 and May 2011 that are the subject of the motions before this Court. Apparently, Magistrate
Spector did not review the objection filed by Petitioner with Judge Meyer, which is attached here
as Exhibit One. Similarly, Magistrate Spector seems to be unaware that Universitas subpoenaed
TD Bank in 2010, and actually sued TD Bank in 2015, allegedly on behalf of the Charter Oak
Trust. Judge Scheindlin wrote a very clear and straightforward opinion in 2015 stating that the
money was gone by October of 2009, so that any claim by Universitas against anyone after October
2012 was barred by the Statute of Limitations. See Judge Scheindlin’s 2015 decision attached as

Exhibit Two. Similarly, when Universitas brought this very same action in the Southern District

of New York (“SDNY”) last year, Judge Swain suggested that the Court did not have jurisdiction
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 2 of 49

over the action pursuant to Peacock v. Thomas, 516 U.S. 349 (1996). See Judge Swain’s March
2020 Order attached as Exhibit Three. In order to circumvent Judge Swain, counsel for Universitas
brought this current “alter-ego” action by actually ignoring the fact that the Judge Swain stated in
her January 5, 2015, decision that “alter-ego” claims could not be brought in the Second Circuit,
citing Estate of Ungar v. Orascom, 578 F. Supp. 2d 536 (2008).

Significantly, this is the decision that Judge Meyer relied upon in dismissing the claims
against all of the defendants, except GMP, as barred by the doctrine of res judicata. More to the
point, Universitas, the Plaintiff in front of Judge Meyer, argued to Judge Thompson 10 years ago
that they should not be forced to defend themselves in Connecticut, as that would be too expensive.
See attached as Exhibit Four an excerpt filed with Judge Thompson in 2011 explaining that
Universitas was a fraudulent charity run by Sash Spencer's mistress, which explains why Spencer's
widow, Mary Spencer, had no idea that there was $30 million of insurance on her husband. We
have since come to learn that, not only were the fraudulent applications filled out by Spencer's
agent Bruce Mactas, the change of beneficiary forms were all forged by Mactas in his office.
However, the fraudulent actions by Mactas and Universitas are not necessary for the relief
requested in this filing.

A big part of Petitioner’s May 2014 Superseding Indictment suggests that Petitioner
allegedly changed the Charter Oak Trust document, and several press releases by the Government
suggest that Petitioner changed the Charter Oak Trust document to retain 20% for the Trust. See,
for example, the press release from May of 2014 attached as Exhibit Five, and the press release
after sentencing in December 2018 attached as Exhibit Six. But, we know that this is absolutely
not the case and Sharon Siebert, in suing Jack Robinson's estate in September 2019, stated that

they knew the Charter Oak Trust was amended in January 2007, but she felt that since that
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 3 of 49

Spencer's insurance policy was applied for in 2006 (15 years ago), they would be exempt from the
20% holdback. Once again, however, for the purpose of this motion - that is not the point. The
point is that Ms. Siebert specifically references Section 6.01, which is the paragraph that the
Government incorrectly alleges Petitioner changed in June of 2008, after learning of Mr. Spencer's
death. See the Sharon Siebert Affidavit of September 2019 attached as Exhibit Seven.

It is because of these lies by the Government and inconsistencies in the Universitas story
that Petitioner brought several motions in front of Judge Chatigny to receive the Grand Jury
transcripts, the Jencks Act §3500 material, and the notes of the agents. Petitioner doubts that Judge
Chatigny will prosecute AUSA Novick for perjury and other crimes - or submit his name to the
Office of Professional Responsibility (“OPR’) for review as Judge Nathan did in US v. Nejad, 487
F, Supp. 3d 206, 207 (S.D.N.Y. 2020), where only one Government exhibit was in dispute, but
Petitioner simply wanted access to the Grand Jury transcripts to discover who told the Grand Jury
the lie that Petitioner changed the Charter Oak Trust document Section 6.01 to keep the 20%.

Obviously, the astute reader will come to the conclusion that if Petitioner really controlled
everything including the Charter Oak Trust, and had fraudulent intent in 2008, why change the
document at all, if you are planning to steal “the whole $30 million dollars?” The mythical 2008
amendment never happened, but instead AUSA Novick strung together unlawfully seized emails
from the Grist Mill Road computers to make his case against an innocent man, and we all know
what Justice Brandeis had to say about that in his famous quote concerning the interaction between
the Fourth Amendment and the Fifth Amendment and the right to be let alone. The Fourth and
Fifth Amendment violations in this case are unprecedented, and should lead to AUSA Novick
being disbarred, which is why Petitioner’s case should be transferred to this Court from Judge

Chatigny to be combined with the two Search Warrant cases. The Universitas Charging Order case
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 4 of 49

is also in front of Judge Chatigny and should be transferred to this Court or to Judge Meyer and >
Magistrate Spector.

After the Clerk's Judgment of August 2014, Universitas brought actions in Oklahoma
against Avon Capital, LLC, and got a Charging Order against Carpenter Financial Group, Inc. :
(“CFG”) in Connecticut, which owns 99% of GMP, which owns the property at 100 Grist Mill
Road. Judge Chatigny granted that Charging Order in October of 2015, and Universitas sat on its
rights because Judge Swain explained that unless GMP, clearly a non-judgment debtor, distributed
money to CFG, there would be no means to attach those proceeds. Judge Swain made that decision
in 2014, (seven years ago), when local law firms Halloran & Sage and Robinson & Cole worked
together to get a lease for Curaleaf at 100 Grist Mill Road.

Once again, the purpose of this motion is to consolidate the 2015 Charging Order case that
is in front of Judge Chatigny and the alter-ego claim against GMP that is currently in front of Judge
Meyer with this Court, as well as Petitioner’s criminal action, since there is no doubt that both
raids violated the Fourth Amendment, which means Petitioner’s conviction must be vacated and
AUSA Novick's name referred to the OPR. Not only would this preserve scarce judicial resources
in this difficult time of the COVID pandemic, it would finally provide some measure of justice for
Petitioner’s family and the wrongfully maligned family and friends of Petitioner, because of the
clearly illegal actions of AUSA Novick.

In that regard, AUSA Novick has done everything possible to block Petitioner’s access to
his Grand Jury minutes. After playing games for several months, the Government submitted a copy
of emails stating that they had provided all of the Grand Jury minutes to Petitioner’s attorneys. See
Exhibit Eight. Unfortunately, Petitioner was being detained at the Wyatt Detention Center for his

trial and never saw any of these documents. But, as if the Brady-Jenks violations in this case were
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 5 of 49

not enough, AUSA Novick ordered attorney Richard Brown not to release any of the documents
to Petitioner. See letter from attorney Richard Brown attached as Exhibit Nine. Petitioner was
released from Home Confinement on May 7, 2021, and the very next week visited Attorney
Brown's office to discover who told the lie that Petitioner had altered the Charter Oak Trust
documents to steal the Sash Spencer proceeds from the fraudulent charity Universitas to buy the
Rhode Island beach house.

But, what immediately jumped out of the Grand Jury transcripts to Petitioner, was that
Agent Lynn Allen testified before the Grand Jury, under oath, that she had interviewed Sash
Spencer's “right-hand man” Patrick Donaghy, and he stated that Spencer only took out the policies
because he was going to sell them for a couple of million dollars profit to someone else. Petitioner
actually testified to that same story in front of Judge Swain that he, Wayne Bursey, and Jack
Robinson had discovered that Spencer's broker Bruce Mactas had made a deal with Don Trudeau
to sell the Spencer policies for $1.8 million. Judge Swain stated in several of her opinions in 2013
and 2014 that she found Petitioner’s testimony on this subject concerning the potential sale of the
Spencer policies to Don Trudeau for $1,800,000 to be totally incredible. Now agent Lynn Allen
and Patrick Donaghy's FBI 302 report corroborate Petitioner’s testimony.

Why was it that Petitioner could not show Judge Swain the documentation that showed the
Charter Oak Trust owed over $60 million to Grist Mill Capital at the time that Wayne Bursey paid
the money from the Charter Oak Trust the Grist Mill Capital in 2009, which is the basis for Judge
Swain’s fraudulent conveyance rulings in 2014? The simple answer is that the IRS unlawfully
stole Grist Mill Capital's property in April of 2010 in an unlawful search and seizure, and then
AUSA Novick arranged to seize those very same boxes as part of the unlawful raid on 100 Grist

Mill Road on May 26, 2011. At no time did Petitioner know of AUSA Novick's secret subpoena,
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 6 of 49

because AUSA Novick asked the law firm Halloran & Sage not to tell anyone about the subpoena
as an investigation was ongoing. Needless to say, this was exactly the same conduct that Justice
Holmes criticized and deplored in the landmark case of Silverthorne Lumber Co. v. United States,
251 U.S. 385 (1919).

Attached as Exhibit Ten Is Wayne Bursey’s Affidavit supporting his emergency Motion
for the Return of Charter Oak Trust and Grist Mill Capital's property and boxes. As this Court
realizes, those are the very same boxes that are still at the center of the Rule 41(g) dispute in this
Court. They have yet to be returned years after Mr. Bursey’s filing in front of Judge Covello in
2010. Wayne Bursey died in March of 2015 and Jack Robinson died in 2017, so only Petitioner is
left to fight against the IRS and ask for the return of the property illegally seized. In his Motion,
Mr. Bursey talks about the loss of a $2 billion deal with a German pension plan in Paragraph 8;
and please pay special attention to Mr. Bursey’s description of the boxes that he wants returned in
Paragraph 12. See Exhibit Ten.

This list of boxes is the exact same list of boxes that AUSA Novick seized with his secret
subpoena, which Petitioner never saw, and which is attached as Exhibit Eleven. Needless to say,
these boxes are the missing boxes at the center of the current dispute with the IRS and before this
Court. See, for example, Carpenter v, Allen, docket no. 3:14-cv-00741-SRU, Entry No. 75. More
to the point, while Universitas is telling Magistrate Spector that they need more banking
information from 2009 in 2021, they subpoenaed bank records from TD Bank in 2010 and from
JP Morgan in 2013. They received volumes of information from both TD Bank and JP Morgan
Chase, with a listing of all accounts and balances. Additionally, Universitas worked with AUSA
Novick to deny Petitioner’s bail in January 2014, suggesting that they had ownership of all of Mr.

Carpenter’s properties, including his wife's home, until Magistrate Martinez told AUSA Novick
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 7 of 49

to sit down. Now, Universitas is back in 2021 telling the:“Big Lie” to try and seize Petitioner’s
daughter's home in a new motion in front of Judge Meyer. The claims by Universitas are not just
untimely, they are absolutely false. This is one big fraud on the court that was created by
Universitas in conjunction with AUSA Novick. Not only should Grist Mill Capital's property be
returned immediately, this Court should order the release of Petitioner’s Grand Jury transcripts so
that Petitioner can send a detailed report to Judge Swain that he was telling the truth the entire time
- as well as filing a Rule 60(b)(5) that the claims against all of the Judgment Debtors were not just
unfounded, but the debt has been paid as Universitas has received a massive unjust enrichment of
over $22 million. Furthermore, the simple answer to the question of why Petitioner and Grist Mill
Partners do not have access to any of their banking records, is because the Government, the IRS,
the DOL and AUSA Novick, are still illegally holding onto the same boxes concerning the Charter
Oak Trust and Grist Mill Capital that were seized in the unlawful raid of April 20, 2010.
Therefore, in the interests of justice, Petitioner respectfully asks that Your Honor have a
heart-to-heart talk with both Judge Chatigny and Judge Meyer to have all cases involving
Petitioner or 100 Grist Mill Road be transferred to this Court, or at the very least, to have the
Charging Order in front of Judge Chatigny transferred to Judge Meyer so that all of these untimely
claims can be summarily dealt with. Petitioner would also request that this Court order Petitioner’s
Grand Jury transcripts to be released to Petitioner, and that this Court order the immediate release
of all property of Grist Mill Partners and Grist Mill Capital that is already being demanded by
Petitioner’s Rule 41(g), along with any other remedies this Court deems proper in the interests of

justice.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 8 of 49

Respectfully submitted,

/s/ Daniel E, Garpenter
Daniel E. Carpenter
Petitioner, pro se

18 Pond Side Lane

West Simsbury, CT 06092
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 9 of 49

EXHIBIT ONE

Petitioner’s Objection in Support of his Motion to Quash
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 10 of 49

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

UNIVERSITAS EDUCATION, LLC

Plaintiff. CASE NO. 3:20-cv-00738-JAM
V.
JUNE 9, 2021

BENISTAR, ET.AL.

Defendants.

 

 

PETITIONER DANIEL CARPENTER’S OBJECTION
IN SUPPORT OF HIS MOTION TO QUASH

TO THE HONORABLE JEFFREY A. MEYER, MAY IT PLEASE THE COURT:

NOW COMES Daniel Carpenter, the pro se Petitioner Non-Party Movant in this case to
respectfully object to Magistrate Spector’s denial of Petitioner’s Motion to Quash. The
Magistrate failed to acknowledge Judge Swain’s March 2020 Order that this Court lacks
jurisdiction as a matter of law. He failed to follow Judge Scheindlin’s December 2015 Order that
any claim brought by Universitas against anyone after October 2012 was time-barred by the
Statute of Limitations. Nor did he cite Judge Swain’s Order from January 2015 stating that “alter-
ego” claims like this action are barred in the Second Circuit, which is the case this Court largely
relied upon in its Order earlier this year, dismissing many of the Universitas claims as barred by
the Doctrine of the Res Judicata.

Instead of relying on any of these clear precedents, the Magistrate takes a wrong turn by
citing Judge Chatigny’s clearly erroneous opinion that Petitioner somehow managed to acquire
the Sash Spencer proceeds, and that is what justifies Petitioner being deposed once more, 12

years after the alleged theft of the Sash Spencer proceeds occurred in 2009.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 11 of 49

In:an attempt to give the Magistrate’ the benefit of the doubt, Petitioner reported to prison
in June of 2014 and just came off Home Confinement May 7, 2021. The very next week Peti-
tioner read the Grand Jury Minutes of his Indictment for the very first time. In there, Agent Lynn
Allen explains that Sash Spencer’s right-hand man, Patrick Donaghy, told her that the only rea-
son that Sash Spencer took out the two life insurance policies was to sell them to someone (Don
Trudeau) for a “couple of million” ($1,800,000) dollars. While Petitioner explained this very
same transaction to Judge Swain, she found it to be “incredible” in the same decision that this
Court cites to several times.

Petitioner has not filed his 2255 Petition yet, but has instead focused on the egregious
prosecutorial misconduct in this case, and in fact cites the “Big Lie” told by Universitas as the
major reason for needing access to the Grand Jury Minutes. Also the challenges to both Search
Warrants are pending in front of Chief Judge Underhill.

The fact that Magistrate Spector ignores the clear obvious truth that Universitas was a
fake charity run by Sash Spencer’s mistress and had nothing to do with providing Scholarships
to “inner city” scholars as Wayne Bursey was told, but accepts the “Big Lie” that somehow
Petitioner “stole” the Sash Spencer proceeds to buy the “Beach House” in Rhode Island, is
frankly the bane of Petitioner’s existence. Clearly the Magistrate could take one look at the Ex-
hibits attached to the various filings and see that the counsel for Universitas has:had this banking
information from all of these entities since 2012 — and certainly since 2014 from the JPMorgan
Chase response.

Furthermore, in suing Attorney Jack Robinson’s estate (Jack Robinson who died in 2017
was the attorney that denied the Universitas claim in 2009 that led to the Arbitration of 2010),

Sharon Siebert in a September 2019 Affidavit stated that they knew that Section 6.01 of the
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 12 of 49

Charter Oak Trust was amended in January 2007 — but Sash Spencer’s application with Lincoln °
was approved in 2006 — fully 15 years ago — and it is indisputable that Petitioner did not fill
out, sign, or send in either of the Sash Spencer Applications that are at the center of this case.
Therefore, this Court can either choose to believe the “Big Lie” that counsel for Univer-
sitas keeps repeating in order to bankrupt the two ladies behind Universitas, or listen to Petitioner
that Counsel for Universitas has received over $22,000,000 — very little of which has been re-
covered by the two ladies. It appears also that they are being sued in Texas and Massachusetts
and soon they will be sued in Connecticut and that case will probably be assigned to this Court

as a related case. Perhaps it would be better to end this madness, grant Petitioner’s Motion to

___Quash, sanction the counsel for Universitas, and follow Judge Scheindlin’s lead that_all_ the

 

claims brought after October of 2012 are time-barred or Judge Swain’s lead that his Court lacks
Subject Matter Jurisdiction. Either way, there is no reason for Petitioner and his family and

friends to be continually harassed over closed accounts at dead companies.

Respectfully submitted,
/s/ Daniel E. Carpenter
Daniel E. Carpenter
Movant/Non-Party
Petitioner, pro se

18 Pond Side Lane

West Simsbury, CT. 06092
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 13 of 49

CPN tt

14, di
EXHIBIT TWO
Judge Scheindlin’s Order Granting
TD Bank's Motion to Dismiss.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 14 of 49
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 15 of 49

Universitas Education, LLC v, Bank, Not Reported in Fed. Supp. (2018)
2015 WL 9304554

2015 WL 9304551
Only the Westlaw citation is currently available,
United States District Court, S.D, New York.

UNIVERSITAS EDUCATION, LLC, Plaintiff,
Vv.

T.D. BANK, N.A., Defendant.

1§-ev-§643 (SAS)

|
Signed 12/21/2015

Attorneys and Law Firms

Annie E, Causey, Esq,, Napoli Shkolnik PLLC, 1301 Avenue of The Americas, New York, NY 10019, (212) 397-1000, Marie
E. Napoli, Esq., Napoli Law, PLLC, 1301 Avenue of The Americas, New York, NY 10019, (212) 397-1000, Paul J. Napoli,
Esq., Napoli Bern Ripka & Associates, 350 Fifth Avenue, New York, NY 10118, (212) 267-3700, for Plaintiff

Jefrey J. Chapman, Esq., Aaron F, Jaroff, Esq., McGuire Woods LLP, 1345 Avenue of the Americas, 7th Floor, New York,
NY 10105, (212) 548-7060, for Defendant.

MEMORANDUM OPINION AND ORDER
SHIRA A. SCHEINDLIN U.S.D.J.

*"] Plaintiff Universitas Education, LLC (“Universitas”) brings this diversity action against defendant TD. Bank alleging the
aiding and abetting of conversion and related claims stemming from the alleged misappropriation of certain assets by a non-

barred, For the following reasons, defendant's motion is GRANTED,

L BACKGROUND!
On May 15, 2009, the Lincoln National Life Insurance Company issued two checks to the Charter Oak Trust totaling

$30,677,276.85, representing the life insurance proceeds for two life insurance policies issued on the life of Mr. Sash Spencer.*
Mr. Spencer, now deceased, named Universitas us the sole beneficiary of the Charter Oak Trust? Nova Group, Inc. served as
the trustee.*

Contemporancous with the Charter Oak Trust's receipt of the life insurance Proceeds, Nova Group sought to open a new bank
account for the Trust.> It applied for this account with at least three major banking institutions, and was declined by at least
Bank of America due to Nova Group's failure to satisfy certain due diligence protocols.© T.D. Bank accepted Nova Group's
application, and opened an account for Charter Oak Trust on May 12, 2009.”

On May 20 and May 21, 2009, T.D. Bank accepted applications for and opened business checking accounts for Nova Group and
several related entities.® From May 21, 2009 to October 27, 2009, Nova Group transferred Charter Oak Trust proceeds to and

WESTLAW
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 16 of 49

Universitas Education, LLC v. Bank, Not Reported in Fed. Supp. (2018)
O15 WL 9304557" eee

between its business checking accounts, and directly withdrew $19.8 million from the Charter Oak Trust account” Universitas
was aware that Nova Group did not intend to remit the Charter Oak Trust's proceeds to it by October 2009. 10

Plaintiff filed a demand for arbitration against the Nova Group on June 17, 2010.! The arbitrator awarded plaintiff damages

in the amount of $26,558,308.26 plus interest on January 24, 2011.!2 The award was confirmed on June 5, 2012. Jn the
meantime, T.D. Bank closed all accounts associated with Nova Group, which has yet to pay any of the arbitration award to

plaintiff.14 On July 17, 2015, plaintiff brought this action against T.D. Bank accusing it of aiding and abetting in this conversion,
and bringing several related claims.

II. LEGAL STANDARD
*2 In deciding a motion to dismiss pursuant to Rule 12(b)(6), the court must “accept ] all factual allogations in the complaint

as true and draw| ] all reasonable inferences in the plaintiff's favor.”!5 The court evaluates the sufficiency of the complaint under
the “two-pronged approach” set forth by the Supreme Court in Ashcraft v. Igbai.'6 Under the first prong, a court may “begin
by identifying pleadings that, because they are no more than conclusions, are not entitled to the assumption of truth.”!7 For

example, “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements, do not suffice,”!8
Under the second prong of Iqbal, “[w]hen there are well-pleaded factual allegations, a court should assume their veracity and

then determine whether they plausibly. give rise to an entitlement for relief.” 19 4 claim is plausible “when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Plausibility requires “more than a sheer possibility that a defendant has acted unlawfally,”2!

When deciding a 12(b)(6) motion to dismiss, “a district court may consider the facts alloged in the complaint, documents
attached to the complaint as exhibits, and documents incorporated by reference in the complaint.”22 * ‘(I]t is ‘axiomatic that the

Complaint cannot be amended by briefs in opposition to a motion to dismiss.’ 023

ILL. DISCUSSION '
When sitting in diversity, a federal court applies New York's statutes of limitations to state law claims.2* Under New York

law, causes of action accrue at the time and in the place of the injury2° Applying these principles to the instant case, each of
plaintiff's causes of action is time-barred, and must be dismissed.

A, Aiding and Abetting Conversion Claim

\
Allegations for conversion, and aiding and abetting of conversion, are subject to a three-year statute of limitations.2° 4
conversion occurs when one exercises unauthorized dominion over the property of another to the exclusion of the rights of the

lawful owner.” Here, the alleged conversion took place no later than October 2009, when Nova Group formally refused to remit
the proceeds of the Charter Oak Trust to plaintift2* Thus, plaintiff's conversion claim was time-barred as of October 2012.

B. Fraud Claims

Claims for fraud and the aiding and abetting of fraud are normaily governed by New York's six-year statute of limitations.29
However, a “[cJourt will not apply the six-year statute of limitations if the claim of fraud is merely incidental to another claim

with a shorter limitations period.” To determine whether a fraud claim is “merely incidental” to other claims in an action,
courts examine the “gravamen,” or basic essence, of a plaintiff's claims.?! In order to not be “merely incidental,” a fraud claim

WESTLAW 2021 Thomson No Works.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 17 of 49

Universitas Education, LLC v, Bank, Not Reported in Fed. Supp. (2078)
2015 WL 9304551

 

- thust be distinct from a plaintiff's other claims — it must be a claim in its own right, and not merely recast the same facts as
other claims in order to obtain the benefit of the longer limitations period.>2

. *3 The gravamen of plaintiff's fraud claims are that Nova Group converted Charter Oak Trust funds meant for Universitas,
and that defendant — by opening accounts and approving transfers between them — aided and abetted in that conversion, The
facts underlying the fraud and conversion claims are the same. The injuries are the same. The relief sought is identical. Both the
fraud and the aiding and abetting fraud claims are identical, for all intents and purposes, to the aiding and abetting conversion
claim, and are merely incidental thereto. “Time barred claims cannot be revitalized by tricks of pleading”.?? the six-year statute
of limitations does not apply to plaintiff's claim of aiding and abetting fraud. Plaintiff's claims for fraud and aiding and abetting
fraud are subject to the three-year statute of limitations governing plaintiff's conversion claim, and are time-barred.

C. Fiduciary Duty Claims
New York does not prescribe a stitute of limitations for claims based on the breach of a fiduciary duty, and instead determines

the applicable limitations period based on the substantive remedy sought.>4 Where a plaintiff seeks only money damages — as

is the case here — a three-year statute of limitations applies.?> For the same regsons described above, plaintiffs claims accrued
in October 2009, and were time-barred as of October 2012,

D. Unjust Enrichment Claim
Claims for unjust enrichment are generally governed by a six-year statute of limitetions,?° However, as with claims for fraud
and breach of a fiduciary duty, if an unjust enrichment claim is merely incidental to a claim governed by a shorter statute
of limitations, “the Court will not allow a plaintiff to avai] himself of a longer limitations period.”37 Here, plaintiffs unjust

enrichment claim recites the same facts and circumstances as its conversion claim, and is just as incidental to the conversion
claim as the fraud claims. The three-year statute of limitations therefore applies, and plaintiff's claim was time-barred as of

October 2012,

EL. Negligence Claims
New York applies a three-year statute of Limitations to all negligence claims, including claims for negligent hiring and negligent

supervision.”® As with conversion claims, the limitations period begins to run at the time and place of injury, “even though the

injured party may be ignorant of the existence of the wrong or injury.” The injury alleged in support of the negligence claims
is the same injury as alleged for the conversion claim and claims incidental to the conversion. Plaintiff's negligence claims were
therefore time-barred as of October 2012,

F. Racketeer Influenced and Corrupt Organizations Act RICO”) Claim
Civil RICO claims are subject to a four-year statute of limitations,“° The four-year limitations period begins to run “upon the
discovery of the injury alone.”4! As with all of plaintiff s claims, the only injury alleged in plaintiffs civil RICO claim is the
conversion of the Charter Oak Trust funds, of which plaintiff had actual notice in October 2009 when Nova Group formally
denied plaintiffs claim to the trust funds. Plaintiffs civil RICO claim was therefore time-barred as of October 2013.

IV. CONCLUSION
*4 For the foregoing reasons, defendant's motion is GRANTED. The Clerk of the Court is directed to close this motion (Dkt.

No. 12) and:this case.

SO ORDERED.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 18 of 49

Universitas Education, LLC v. Bank, Not Reported in Fed. Supp. (2016) (
3015 WL 9304551" .

All Citations

Not Reported in Fed. Supp., 2015 WL 9304551

Footnotes

1 All facts recited herein are taken from the Amended Complaint (“Compl.”) unless otherwise noted.

2 See Compl. 7 38.

3 See id.

4 See id. 139.
5 See id. J 44,

6 See id. 5 45.

7 See td, 4 50.

8 See id. F] 53-54.

9 See id. Ff 57-66.

10 ‘See Petition to Confirm Arbitration Award (“Petition”), Exhibit 1 to 9/11/15 Declaration of Jeffrey J. Chapman, counsel for defendant,

in Support of Defendant's Motion to Dismiss the Amended Complaint (“Chapman Deo.”) ¢ 7 (‘Nova Group formally rejected
Universitas’ claim to the Death Benefit twice, initially in October 2009, and on appeal in February 2010.”); Affidavit of Sharon Sieber,
member of Universitas Education, LLC, Exhibit 4 to Chapman Dec. $f] 8-12 (outlining steps taken by plaintiff to secure Charter Oak
Trust monies in 2009),

11 See Compl. ¢ 68.

12 See id. | 70.

13 See id. $71.

14 See id § 72.

15 Grant v, County of Erie, 542 Fed. App'x 21, 23 (2d Cir. 2013).

16 See 556 U.S. 662, 678-79 (2009).

17 Ta. at 679.
18 Jd. at 678 (citation omitted).
19 Ia, at 679.

20 Id, et 678 (citation omitted).

21 Jd. (quotations onaitted).

22 DiFoico v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010) (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.
2002)).

23 Ace Arts, LLC v, SonyATV Music Pub., LLC, 56 F. Supp. 3d 436, 451 (S.D.N.Y. 2014) (quoting O'Brien v, National Prop. Analysis
Partners, 719 F.Supp. 222, 229 (S_.D.N.Y. 1989)).

24 See, e.g., Thea v. Kleinhandler, No. 14-3201, 2015 WL 6684322, at *4 (2d Cir. Nov. 3, 2015).

25 See id.

26 See N.Y. Civil Practice Law & Rules (“C.B.L.R.") § 2143).

27 See Kirschner v. Bennett, 648 F. Supp. 2d 252, 240 (S.D.N.Y. 2009),

28 See Petition { 7.

29 See N.Y. CPLR. § 213(8).

30 Malmsteen vy. Berdon, LLP, 447 F. Supp. 24 655, 663 (S.D.N.Y. 2007).

31 See Marketxt Holdings Corp. v. Engel & Reitman, P.C., 693 F. Supp. 2d 387, 394 (S.D.N.Y. 2010) (holding a fraud claim to be
incidental to related claims where “the gravamen of plaintiff's claims is that [defendant] stole funds from [plaintiff], not that he lied

about doing so”).

32 See Midwest Mer'l Grp., LLC v. International Fund Servs. (Ireland) Lid., No. 10 Civ. 8860, 2011 WL 4916407, at *5 (S.D.N.Y.
Oct, 17, 2011).

33 fa.

34 See Ciccone v. Hersh, 530 F. Supp. 2d $74, 579 (S.D.N.Y. 2008).

WESTLAW No
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 19 of 49

‘ Universitas Education, LLC v. Bank, Not Reported in Fed. Supp. (2016)
2675 WL 9304857" ~ eae

35

36
37
38
39

40
4)

End of Document

See Independent Order of Foresters v. Donald, Lufkin & Jenrette, Ine., 157 F.3d 933, 942 (2d Cir. 1998). Claims for breach of a
fiduciary duty based on allegations of fraud may be subject to a six-year statute of limitation, but only in instances where the fraud
is not incidental to another claim. Ses Markerxt, 693 F. Supp. 2d at 398. As described above, plaintiffs fraud claims are incidental
to its conversion claim, end the three-year statute of limitations applies.

See N.Y. CPLR. § 213(1).

Malmsteen, 447 F, Supp. 2d at 667.
See NY. CPLR. § 214(4); Coleman & Co. See., Inc. v, Giaguinto Family Tr., 236 F. Supp. 2d 288, 299, 303 (S.D.N.Y. 2002).

Fritzhand v. Discover Fin. Servs., Inc,, 800 N.Y.S, 2d 319, 319 (Sup. Ct. Nassau Co. 2005). Accord Midwest Mem'l Grp., 2011 WL
4916407, at *3 (holding that New York “does not apply a ‘discovery rule! to extend accrual fof a claim] until a plaintiff discovers
that injury’), :

See Rotella 1 Wood, 528 U.S, 549, 552 (2000).

Koch v. Christie‘s Int'l PLC, 699 F.3d 141, 150 (2d Cir. 2012).

© 2021 Thomuon Reuters. No claim to original U.S. Goverment Works,

WESTLAW
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 20 of 49
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 21 of 49

EXHIBIT THREE

Judge Swain’s March 31, 2020 Order
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 22 of 49

The following transaction was entered on 4/1/2020 at 9:48 AM EDT and filed on 3/31/2020

Case Name: Universitas Education, LLC v. Nova Group, Inc,
Case Number: 1:14-cv-01590-LTS-HBP
Filer:

WARNING: CASE CLOSED on 06/07/2012

Document Number: 66]

Docket Text:

ORDER: The Court has received and reviewed in thelr entirety Plaintiff's March
23, 2020, letter motions requesting entry of judgment against Moonstone
Partners, LLC, Benistar Admin Services, Inc. ("BASI"), and Molly Carpenter,
(Docket Entry Nos. 658, 659), as well as the March 30, 2020, letter from counsel
for those entities opposing entry of judgment (Docket Entry No. 660). Plaintiff's
letter motions request relief that Is not enumerated in NYSD Local Civil Rule
7.1(d), which describes applications which may be brought by letter motion.
Accordingly, the motions are DENIED without prejudice to formal motion practice
in compliance with the relevant federal, local, and Individual procedural rules of
Court. Any such motion must address the legal basis, if any, for the Court's
exercise of personal jurisdiction over the non-party entities named In the above-
referenced letter motions, whether such a motion Is the appropriate procedural
mechanism by which the Court can enforce Its Memorandum Order confirming
the arbitration award in this case (Docket Entry No. 40) against non-partles to the
underlying litigation, and whether such motion practice is consistent with the
{imitations of ancillary jurisdiction as described In Peacock v, Thomas, 516 U.S.
349 (1996), and the Court's order Interpreting Peacock and denying Plaintiff's
prior turnover motion in this case, See Docket Entry No. 545. Any such motion
must also address the legal and factual basis for the requested Judgment amount
In light of any recoveries Plaintiff has already obtained. (Signed by Judge Laura
Taylor Swain on 3/31/2020) (mro)
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 23 of 49

EXHIBIT FOUR

July 25, 2012, Motion to Dismiss in front of Judge Thompson
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 24 of 49
3° CHE SAAMCOMCEARNE Document 37-1 Afikedo}7226/120 Pager.

df : UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

‘ UNIVERSITAS EDUCATION, LLC,
No.: 12-mc-00102-AWT

Petitioner,
-V-
NOVA GROUP, INC., as Trustee, Sponsor
and Named Fiduciary of the CHARTER OAK
TRUST WELFARE BENEFIT PLAN, ; JULY 25, 2012

Respondent.

 

MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
FOR LACK OF SUBJECT MATTER JURISDICTION

Pursuant to Fed. R. Civ. P. 12(b)(1) and 28 U.S.C. § 1963, respondents Nova Group, Inc.
(“Nova”) and the Charter Oak Trust Welfare Benefit Plan (“Charter Oak Trust”) hereby submit
this memorandum in support of their motion to dismiss this action for lack of subject matter
jurisdiction.

Subject matter jurisdiction is lacking because petitioner Universitas Education, LLC
(“Universitas”) “jumped the gun” and prematurely and improperly registered a foreign judgment
in this Court in flagrant violation of 28 U.S.C. § 1963. Assuming the action is not dismissed on
this basis alone, the action should be dismissed for the additional reason that the rendering court
lacked subject matter jurisdiction over the original action.

Furthermore, because counsel for Universitas failed to comply with the strict
requirements of 28 U.S.C. § 1963, Nova and the Charter Oak Trust seek an award of their
attorneys’ fees and costs incurred in this action to be paid by counsel for Universitas personally

as required by 28 U.S.C. § 1927.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 25 of 49
CAE FAAMCEOMCZANE Basuments71 Frikedoy7eb/120 PRageBarttd

BACKGROUND

Nova, as the Plan Sponsor and Named Fiduciary of the Charter Oak Trust, denied
Universitas’ claim for death benefits from the Charter Oak Trust. As required by the express
provisions of the Charter Oak Trust, the parties submitted their dispute to binding arbitration.
On January 24, 2011, the arbitrator issued an award (“Award”) finding that Universitas was
entitled to death benefits from the Charter Oak Trust.’

On January 25, 2011, Nova (for and on behalf of the Charter Oak Trust) commenced an
action to vacate the Award in Connecticut state court. Universitas subsequently removed that
action to the District of Connecticut based solely on diversity of citizenship. See Universitas
Education, LLC v. Nova Group, Inc., No. 11-cv-00342-AWT, Dkt. No. | (D. Conn. Mar. 3,
2011). In its Notice of Removal, Universitas alleged that Nova is a Delaware corporation with
its principal place of business in Connecticut (meaning that Nova is a citizen of both Delaware
and Connecticut) and that all members of Universitas reside and are domiciled in New York
(meaning that Universitas is a citizen of New York). Id. at 2. However, and not recognized by
the parties at that time, Universitas failed to address the citizenship of the Charter Oak Trust.

On February 11, 2011, Universitas commenced a separate action to confirm the Award in

New York state court. Relying on the representations made by Universitas in its removal papers

 

’ Universitas and its affiliate Destination Universitas Foundation both comprise a sham and now
defunct charity, as Universitas has recently admitted that Destination Universitas lost its
501(c)(3) federal tax exempt status. Universitas is headed by the former mistress of decedent
S.A. “Sash” Spencer, a successful hedge fund manager who died unexpectedly in June 2008 at
the time that he was a participant in the Charter Oak Trust. When Mr. Spencer’s widow, Mary
Spencer, discovered that a “charity” operated by her late husband’s mistress was slated to split a
substantial death benefit with Mr. Spencer’s former employer Holding Capital Group, Inc.
(“Holding Capital’), Mary Spencer threatened to sue Universitas, the former mistress, and
Holding Capital. As a result, Mrs. Spencer, Universitas and Holding Capital negotiated a
settlement agreement in July 2008 that they requested the Charter Oak Trust to sign whereby
Mary Spencer would receive the entire death benefit in return for making a comparatively small
“charitable contribution” to Universitas.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 26 of 49

EXHIBIT FIVE

USDOJ May 27, 2014 Press Release
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 27 of 49

   

er mited Srites Deparment of [ustice
i s

 

 

THE UNITED STATES ATTORNEY'S OFFICE
DISTRICT of ~ CONNECTICUT

U.S. Attorneys » District of Connecticut » News And Press Releases

Department of Justice
U.S. Attorney's Office

District of Connecticut

FOR IMMEDIATE RELEASE Tuesday, May 27, 2014

Two Connecticut Men Face Additional Charges Related To
Stranger-originated Life Insurance Scheme

Follow @USAO CT

 

Deirdre M. Daly, United States Attorney for the District of Connecticut, Cheryl Garcia, Acting Special Agent-
in-Charge, U.S. Department of Labor — Office of Inspector General, Susan A. Hensley, Regional Director,
U.S. Department of Labor - Employee Benefits Security Administration's Boston Office, and Christy Romero,
Special Inspector General for the Troubled Asset Relief Program (SIGTARP), todayannounced that DANIEL
CARPENTER, 60, of Simsbury, and WAYNE BURSEY, 63, of Bloomfield, have been charged in a 57-count
superseding indictment with various conspiracy, fraud and illegal monetary offenses stemming from a
scheme to defraud insurance companies into issuing insurance policies on the lives of elderly people for the
benefit of the defendants and other investors, also known as a stranger-originated life insurance scheme.

In December 2013, CARPENTER and BURSEY were charged in a 33-count indictment with conspiracy to
commit mail and wire fraud, and multiple wire fraud and mail fraud offenses. The superseding indictment,
which was returned by a grand jury in Hartford on May 14, 2014, adds one count of conspiracy to commit

money laundering, 10 counts of money laundering, and 13 counts of making illegal monetary transactions.

CARPENTER appeared today before U.S. Magistrate Judge Donna F. Martinez in Hartford and entered a
plea of not guilty to the charges. BURSEY’s arraignment is not yet scheduled.

According to the superseding indictment, CARPENTER and BURSEY ran a series of companies, based in
Simsbury and Stamford, that developed an employee welfare benefit plan and trust (the “Trust”) whose
primary objective was to secure insurance policies on the lives of elderly individuals that could be held by
the defendants and others as investments, or resold on the life settlement market, which is a third-party
market for life insurance policies. Typically, insurance agents working with, for, or on behalf of the
defendants approached individuals who were over the age of 70 (the “Straw Insureds”). The agents
promised to provide the Straw Insureds with free life insurance for two years, and, at the end of the two
years, would attempt to sell the policies on the life settlement market. In most cases, the agents promised
the Straw Insureds that they would receive a portion of any sale proceeds. In other cases, the Straw
Insureds were offered a cash inducement up front to participate.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 28 of 49

The indictment alleges that CARPENTER and BURSEY, working with ipsurance agents, caused to be
submitted to several insurance providers nurnerous insurance appicatfons that contained several material
misrepresentations, including falsely denying that third-parties were paying the premiums for the insurance,
falsely denying discussions about the resale of the policies, falsely inflating the net worth and/or income of
the insured, and falsely claiming that the insurance was being purchased for legitimate estate planning-
related needs. All applications were signed by BURSEY, who acted as trustee of the Trust, which was to be
the “owner” of all policies in the Trust. Moreover, the applications purported that the Trust was a bona fide
welfare benefit trust under Internal Revenue Code Section 419(e), wherein employers would be making
contributions to the Trust in order to fund the life insurance policies for the benefit of certain select

employees.

The indictment further alleges that, in truth, no “employer” or Straw Insured ever paid a premium into the
Trust, and the premiums were funded by loans, which typically came to the Trust from another company
headquartered in Simsbury and controlled by CARPENTER. In many cases, those loans were, in turn,
financed by another third-party financing company based in Stamford. The loan arrangements were
withheld from the insurance providers, who would likely not have issued policies had they known the true
nature of the Trust, and had the insurance applications been filled out truthfully.

The indictment further alleges that one Straw Insured died within the first two years of the issuance of the
two insurance policies on his life. Those policies had been issued in late 2006 and early 2007 based on
misrepresentations similar to those described above, specifically that his policies were not being funded by a
third party and were not intended for resale. The two insurance policies had a combined death benefit of
$30 million, which the insurer paid to the Trust in May 2009, in part based upon further misrepresentations
made by CARPENTER, BURSEY and others. According to the indictment, the Trust, directed by
CARPENTER and BURSEY and others, failed to pay the $30 million to the Straw Insured’s beneficiary, and
instead used the funds to pay for various expenses, including other insurance premiums that were related to
the underlying fraud, as well as to purchase a home in Rhode Island.

If convicted, CARPENTER and BURSEYface a maximum term of imprisonment of 20 years on each count
of wire fraud and mail fraud, a maximum term of imprisonment of 20 years of each count of money
laundering and conspiracy to commit money laundering, and a maximum term of imprisonment of 10 years
on each count of making illegal monetary transactions.

This case is assigned to U.S. District Judge Robert N. Chatigny in Hartford.

This matter is being investigated by the U.S. Department of Labor — Office of the Inspector General, the U.S.
Department of Labor —- Employee Benefits Security Administration’s Boston Office, and the Special Inspector
General for the Troubled Asset Relief Program. The case is being prosecuted by Assistant U.S. Attorneys
David E. Novick and Neeraj N. Patel.

PUBLIC AFFAIRS CONTACT:

U.S. ATTORNEY'S OFFICE
Tom Carson
(203) 821-3722

thomas.carson@usdoj.gov

 

Component(s):
USAO - Connecticut

Updated March 18, 2015
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 29 of 49

EXHIBIT SIX

USDOJ December 3, 2018, Press Release
 

Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 30 of 49

Sra eraer ist) ariiacera Ursapar.

 

 

THE UNITED STATES ATTORNEY'S OFFICE
DISTRICT of “CONNECTICUT
Cc

U.S. Attorneys » District of Connecticut » News And Press Releases

 

Department of Justice
U.S. Attorney's Office

District of Connecticut

FOR IMMEDIATE RELEASE Monday, December 3, 2018

Simsbury Man Sentenced to Prison for Multimillion Dollar
Stranger-Originated Life Insurance Scheme

John H. Durham, United States Attorney for the District of Connecticut, announced that DANIEL
CARPENTER, 64, of Simsbury, was sentenced today by U.S. District Judge Robert N. Chatigny in Hartford
to 30 months of imprisonment, followed by three years of supervised release, for defrauding insurance
companies into issuing insurance policies on the lives of elderly people for the financial benefit of Carpenter
and other investors in the scheme.

On June 9, 2016, Judge Chatigny found Carpenter guilty of 57 counts of conspiracy, mail and wire fraud,

money laundering and illegal monetary transaction offenses stemming from the scheme, also known as a
stranger-originated life insurance scheme. The verdict followed a bench trial that began on February 16,

2016 and concluded on March 21, 2016. Carpenter had waived his right to a trial by jury.

According to the evidence at trial, Carpenter controlled a series of companies, based in Simsbury and
Stamford, that developed the Charter Oak Trust (the “Trust’), an employee welfare benefit plan and trust
whose primary objective was to secure insurance policies on the lives of elderly individuals that could be
held by Carpenter's companies as investments, or resold on the life settlement market, which is a third-party
market for life insurance policies. Typically, insurance agents working with, for, or on behalf of Carpenter
and his companies approached elderly individuals (the “Straw Insureds”). The agents promised to provide
the Straw Insureds with free life insurance for two years, and, at the end of the two years, would attempt to
Sell the policies on the life settlement market. In most cases, the agents promised the Straw Insureds that
they would receive a portion of any sale proceeds.

The evidence at trial established that Carpenter, working with insurance agents, caused to be submitted to
several insurance providers numerous insurance applications that contained several material
misrepresentations, including falsely denying that third-parties were paying the premiums for the insurance,
falsely denying discussions about the resale of the policies, falsely inflating the net worth and/or income of
the insured, and falsely claiming that the insurance was being purchased for legitimate estate planning-
related needs. All applications were signed by Carpenter’s brother-in-law, who acted as trustee of the
Charter Oak Trust, which was to be the “owner” of all policies in the trust. Moreover, the applications
purported that the Charter Oak Trust was a bona fide welfare benefit trust under Internal Revenue Code
Section 419(e), wherein employers would be making contributions to the Charter Oak Trust in order to fund
the life insurance policies for the benefit of certain select employees.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 31 of 49

The evidence further established that, in truth, no “employer” or Straw Insured ever paid a premium into the
Charter Oak Trust. Rather, the premiums were funded by loans primarily from another company
headquartered in Simsbury and controlled by Carpenter. In many cases, those loans were, in turn, financed
by another third-party financing company based in Stamford. The loan arrangements were withheld from
the insurance providers, who would not have issued policies had they known the true nature of the Charter
Oak Trust, and had the insurance applications been filled out truthfully.

Based on the faise applications that were submitted to the insurance providers, the Charter Oak Trust
procured 84 insurance policies that had a total aggregate death benefit of more than $459 million on the
lives of 76 different Straw Insureds. In addition, another company controlled by Carpenter received more
than $12 million in commissions from the insurance providers, who would not have paid the commissions
had they known about the false representations on the insurance applications and the true nature of the
Charter Oak Trust.

Finally, the trial evidence showed that one Straw Insured died within the first two years of the issuance of the
two insurance policies on his life. Those policies had been issued in late 2006 and early 2007 based on
misrepresentations similar to those described above, specifically that his policies were not being funded by a
third party and were not intended for resale. The two insurance policies had a combined death benefit of
$30 million, which the insurer paid to the Charter Oak Trust in May 2009. At Carpenter's direction, the
Charter Oak Trust failed to pay the $30 million to the Straw Insured’s beneficiary, and instead used the funds
to pay for various expenses, including other insurance premiums that were related to the underlying fraud,
as well as to purchase a home in Rhode Island.

Judge Chatigny will issue a restitution order at a later date.
Carpenter, who is released on bond, was ordered to report to prison on March 4, 2019.

Carpenter was previously convicted in the District of Massachusetts of mail fraud and wire fraud offenses
stemming from an unrelated business scheme. On February 26, 2014, he was sentenced to 36 months of
imprisonment for those offenses.

This matter was investigated by the U.S. Department of Labor — Office of the Inspector General, the U.S.
Department of Labor — Employee Benefits Security Administration's Boston Office, and the Special Inspector
General for the Troubled Asset Relief Program. The case was prosecuted by Assistant U.S. Attorneys David
E. Novick and Neeraj N. Patel.

 

Topic(s):
Financial Fraud

Component(s):
USAO - Connecticut

Updated December 3, 2018
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 32 of 49

EXHIBIT SEVEN

Sharon Siebert September 6, 2019, Affidavit
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 33 of 49

Case 1:15-cv-11848-DPW Document174 Filed 09/06/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSSETTS

 

UNIVERSITAS EDUCATION, LLC |
Plaintiff Civil Action No.
1:15-CV-11848 (DPW)

v.

JACK E. ROBINSON, I a/k/a JACK E.
ROBINSON,

Defendant.

 

 

 

SHARON E. SIEBERT, under penalty of perjury, declares and says as follows:

1, My name is Sharon E, Siebert, and J am a founder and member of Universitas
Education, LLC (“Universitas”). I have Personal knowledge ofthe facts set forth herein.

2. Universitas is a Delaware limited liability company, with its headquarters at 404
East 55" Street, Apartment 134, New York, New York 10022.

3. Universitas was previously the research and development ann of the now-defunct
Destination Foundation Universitas (“Destination Universitas”).

4. Destination Universitas was a charitable foundation based in New York.
Destination Universitas had its charitable designation administratively revoked because
Universitas was unable to continue to fund it Universitas’s hardships were a direct result of the
costly litigation efforts to enforce Universitas’ Judgment against the Charter Oak Trust and Nova
Group.

5. Universitas aims to develop and provide programs for leaders and educators around
the world to support global philanthropic and humanitarian efforts.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 34 of 49

Case 1:15-cv-11848-DPW Document 174 Filed 09/06/19 Page 2 of 4

6. Universitas is operated by myself and my colieague, Donna Vassar.

7. Ms. Vassar and J are Universitas’ only members.

8. In 2007, Universitas had negotiated for, and had prepared a letter of intent for the
purchase of land for the development of a sanctuary on 69.59 acres in Lake Las Vegas, Nevada,
for global leaders to gather and recharge during multi-day retreats.

9. Universitas bad discussed the purchase of the Lake Las Vegas property, solicited
and selected a design proposal, completed a strategic development plan, and was in the process of
finalizing proposals.

10. One contributor to the project was Mr. Sash Spencer. Mr. Spencer chaired a private
investment firm and was a financial partner to Universitas and Destination Universitas, Mr.
Spencer died unexpectedly in June 2008. Prior to his death, he named Universitas the sole
irrevocable beneficiary of two life insurance policies worth $30,000,000.

11. Universitas has stil not obtained the life insurance proceeds that Mr. Spencer
endowed it.

12, Lreceived and reviewed the correspondence from Jack E. Robinson, Wayne Bursey,
and others sent on behalf of the Charter Oak Trust (“COT”) and its affiliates, I discussed these
communications with Universitas’ various representatives, including its attorney when
appropriate,

13. I initially believed that COT’s accurately conveyed the provisions of the COT
Declaration .of Trust and would abide by the provisions thereof. I believed that the COT
Declaration of Trust as amended in January 2007 included a provision within Section 6.01 that
allowed COT to retain twenty percent of the death benefits of a participant who dies while
participating in COT. However, J did not believe that the provision applied to Universitas’
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 35 of 49

‘Case 1:15-cv-11848;DPW Document 174 Filed.09/06/19 age 3 of 4

circumstances because Mr. Spencer enrolled in COT prior to this alleged amendment, and COT
never notified myself or anybody else about this alleged change in the Trust document. |

14. Universitas algo undertook the arbitration against COT and its affiliates in good
faith. Universitas relied upon Mr. Bursey’s affidavit and Mr. Robinson’s declaration asserting that
COT had the assets to satisfy a judgement against it. Had I known that the proceeds from Mr.
Spencer’s life insurance proceeds had already been disbursed and spent, on things such as a
vacation home for Daniel Carpenter, Universitss would have altered its litigation strategy and
would likely have sought civil remedies agzinst Carpenter and his affiliates sooner. Universitas
likewise would have adopted a much different litigation strategy had I known that the money in
dispute bed been improperly conveyed and used for criminal purposes. Instead, the
maisrepresentations and continuing bad faith by Robinson (before his death), Carpenter, and the
test of their affiliates have forced us to engage in protracted litigation that eventually contributed
to the dissolution of Destination Universitas.

15. The arbitration awarded Universitas a judgment against COT and its trustee, Nova
Group, Inc, for $26,525,535.98.) Universitas’ received this award on January 24, 2011, and the
award remains largely unsatisfied,

16. Universitas’ effort to enforce its judgement has caused Universitas to become
involved in numerous cases across the country. Attached as Exhibit A is a list of cases wherein
Universitas has made filings concerning its award.

17. The cost of this litigation has been high. To date, Universitas been billed for legal
fees in excess of $10,000,000.

' This award was broadened during the subsequent litigation to confirm and enforce the award. The court provided
Universitas with a money judgment on Angust 7, 2014. The money judgment is for $30,181,880.30, to account for
interest om the unpaid judgment. The judgment is also enforceable against Daniel Carpenter and some of his
companies, in addition to the original judgment debtors,
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 36 of 49

Case 1:15-cv-11848-DPW Document 174 Filed 09/06/19 Page 4 of 4:

18. The judgment debtors and their affiliates have been recalcitrant and obstructive. To
date, Universitas has recovered only $4,703,621.64 of its $30,181,880.30 judgment. *

19. The judgment debtors’ refusal to satisfy Universitas’ judgment has caused
Universitas hardship. Universitas has had difficulty paying the excessive legal fees accrued in
trying to recover the proceeds from the Spencer policies, and this has led to disputes with former

counse) regarding fees.

coe) New tar, Ne-Yo beet Fale brick, TM «

Sharon £. Siebert
Sworn to me on is (0. day
on phenol 9 =
f) yi aay

 

 

 
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 37 of 49

EXHIBIT EIGHT _

AUSA Novick February 11, 2016 Email
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 38 of 49
Case 3:13-cr-00226-RNC Document 540-1 Filed 02/26/21 Page 2 of 3

From: Novick, David (USACT)

Sent: Thursday, February 11, 2016 6:11 PM
To: Richard:Brown; Cody Guarnieri

Ce: Patel, Neeraj (USACT) °

Subject: RE: re: Materials Recieved This Week
Dick,

Taking your list in order:

1.

| was under the impression you had ordered the Martinez and Paulsrud deposition videos from the videographer
as you did the Von Noorden deposition video. You were right there with us in California and Arizona, so nothing
in the video should be a surprise. If you needed it from us, you only needed to ask. We only learned you didn’t
order the recordings when Cody asked for a copy (after we sent them to Carpenter) the day before yesterday.
The DOL material — this is principally wage records information that | do not believe you are entitled to, but |
gave to you out of an abundance of caution. There does not appear to me to be anything remotely exculpatory
there.

The grand jury testimony — only two witnesses testified in the grand jury, and | do not expect ato testify
until later in the trial. You have all of the interview reports for [J and now ample time to look at his
grand jury testimony. This is a nonissue.

Additional business records — | just recently got these, and | gave them to you. There is no comparative
disadvantage here.

Notes: As | indicated in my letter, | provided you with notes even though | do not think you are entitled to
them. | simply don’t want to waste time arguing about it. You have all of the interview reports. The notes are
neither the prior statements of the respective witnesses (and thus not Jencks), and | do not see any deviation
between the notes and the reports (and thus not Giglio). Moreover, the volume of notes should come as no
surprise, as you are aware of how many interview reports there are. Likewise, since we are only calling a
fraction of the witnesses interviewed, the overall volume of notes is irrelevant. If you want to ask for a delay, |
will respond in turn,

Your complaint about 80 pages of criminal histories is illusory. There are very few witnesses who have criminal
histories — many of these pages are blank reports so you can see we ran them (with negative results). For the
ones who did have histories, they are hardly complicated. Finally, it is my practice to wait until near trial to run
histories so that you have the most up-to-date information. Indeed — if we were to run them twice, you would
have double the volume.

| am still waiting on your exhibit list and an expert notice that complies with the rules. It is now five days before trial.

Finally, while we have already given you our draft exhibit list, | now have printed exhibit copies for you. | can have them
transported up to the Hartford USAO tomorrow afternoon if you want to send someone to get them. | would say the
safest time would be between 4 and 5. Let me know.

Thanks.

Regards,

Dave
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 39 of 49
Case 3:13-cr-00226-RNC. Document 540-1 Filed 02/26/21 Page 3 of 3

From: Richard Brown

Sent: Thursday, February 11, 2016 5:26 PM

To: Novick, David (USACT); Patel, Neeraj (USACT)
Cc: Cody Guarnieri

Subject: : re: Materials Recieved. This Week

David , below is a list of just the stuff we received this week, which we perceive as
somewhat overwhelming ; while | recognize from a legal point of view some of the
items need not have been produced earlier, such things as grand jury
testimony,1300 pages of notes could have been produced a lot earlier, or at least
earlier when both Cody and | requested it.....i bring this to your attention because |
may have to ask the judge for various delays during the trial to review the same
and time to compare it with other documents........... all very time consuming.

From: Cody Guarnieri

Sent: Thursday, February 11, 2016 5:14 PM
To: Richard Brown

Subject: re: Materials Recieved This Week

Hey Dick,
This week we received:

The videos of the Martinez and Paulsrud Depos;

120 Pages of materials from the CT DOL

140+ Pages of materials from the US DOL

More than 400 pages of Grandy Jury Testimony

More records from ISM Advisors; Lincoln; MetLife; Phoenix; Universitas

1300 pages of handwritten notes of investigators over the past three years;

80+ pages of criminal history records and profer/cooperations agreements from the USAO
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 40 of 49
v4

EXHIBIT NINE

Attorney Richard Brown’s March 31, 2021, Letter to Petitioner
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 41 of 49

BROWN PAINDIRIS & SCOTT, LLP

RICHARDR. BROWN Attorneys at Law Glasieieycnocns
NICHOLAS PAINDIRIS _ (860) 659-0700
RONALD T, SCOTT i FAX (860) 652-4382
JORND. MAXWeuL PEARL STREET -
42 RAST HIGH STREET
a HARTFORD,CONNECTICUT 06103 EAST HAMPTON, CT 05424
BRUCE E. NEWMANSD (860) 522-3343 (960) 267-2044
SEANM. PeOPLES 147 STAFFORD AVENUE
BRIDGETC. GALLAGHER PAX (860) 522-2490 BRISTOL, CT 06010
KEVINB.P. EMERSON+ slawyers (860) $89-4417
NANCY W. ToNUcCT www.bpslawyets.com
Cony N. GUARNIERI R 750 MAIN STREET, SUITE 304
STRPHENP. SoBmN nOWwn con ROCKY HILL, CT 06067
KATHRYN, BISSONNETTE (860) 571-8588
BDWARDJ. BRYAN om
IANC, BUTLER Repeiymapidanciid
SANTOLOL. ODIERNA March 31, 2021 * ALSO ADNATTED TO THE
DiSTRICTOF COLUMBIA
+ALSOADMITTEDIN
MASHANTUCKET PaQuor
TRIBAL COURT
OFCouNgEL
FRANKA MAY
‘TeMoTiy R.B. Keengy?
DBBORAHR. EISENBERG
WALTER A. TWACTMAN, JR.
PERSONAL & CONFIDENTIAL

Mr. Daniel Carpenter
Grist Mill Capital, LLC
100 Grist Mill Road
Simsbury, CT 06070

Re: Grand Jury Transcripts
Dear Dan:

I have asked Lars to review the discovery in your matter to see if we deleted the Grand
Jury transcripts; we did not. He has located the transcripts from Testimony of Lynn Allen,
Testimony of Joseph Edward Waesche, IV, and notes from the investigation.

I have communicated with Attorney Novick regarding your access to these documents.
He has told me that you may come to our office to review them.

Please do not hesitate to contact me with any questions.

Sincerely,
ae

Richard R. Brown

RRB/thi

 
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 42 of 49

EXHIBIT TEN

April 29, 2010 Declaration of Wayne H. Bursey
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 43 of 49

| UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

PETTIBONE TAVERN, LLC, ET AL.
Case No.
Vv.
COMMISSIONER OF INTERNAL REVENUE ; April 29, 2010
IN RE: Illegal Seizure of Property by Search -

Warrant at 100 Grist Mill Road, Simsbury,
Connecticut

DECLARATION OF WAYNE H. BURSEY
|, WAYNE H. BURSEY, pursuant to 28 U.S.C. § 1746(2), hereby declare as

follows:

1. | am over the age of eighteen and understand the obligations of an oath.

2, | make thls declaration from my personal knowledge and in support of
Petitioners’ Emergency Motion for Return of Illegally Seized Property.

3, | am Trustee of the Charter Oak Trust.

4. On April 20, 2010, several of my companies located at 100 Grist Mill Road
in Simsbury, Connecticut, Including Grist Mill Partners, LLC, Charter Oak Trust, and
4&3 Mill Pond Partners, LLC, were stormed and trampled by 35 — 50 armed Federal

IRS CID Agents wearing Kevlar vests.

5, On Wednesday, April 21, 2010, | returned to my office located at 100 Grist
Mill Road to find a large number of files and personal documents missing from my

office,
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 44 of 49

6. The IRS Agents took all documents relating to one particular trust, Charter
Oak Trust, of which | am the Trustee. The Charter Oak Trust does not allow tax
deductions so It could not possibly be associated with any tax Investigation or the
aneriving search warrant. The IRS’s improper search and illegal seizure of documents
that are not, and could not be in any way related to this “criminal investigation” has

completely disrupted and effectively destroyed the day-to-day operating capability of our
company.

7. As Trustee of the Charter Oak Trust, | must insist on the immediate return
of the property stolen frorn our building because they took all of the files pertaining to
the Charter Oak Trust, which does not allow any tax deduction and which were not
listed in the warrant, including:

Live Original Insurance Policles (not Copies);
Applications for Insurance;

Confidential Client Financial Information:

Confidential Medical information Protected by HIPAA;
Claim Files;

Termination Files;

Loan Agreements;

Policy Illustrations;

Adoption Agreements and other Enrollment Documents;
Policyholder Servicing Requests.and other Paperwork;
Admin Binders.

8. "The federal agents also took every single file and every single policy and
application belonging to Grist Mill Capital, LLC, Grist Mill Capital, LLC’s portfolio is
currently over Two Billion Dollars. This is particularly harmful in that Grist Mill Capital,
LLC is in the midst of engineering a deal to sell its portfolio of insurance policies to a
major German pension plan next month. This deal is now at risk because every

insurance portfolio and policy was seized by the IRS on April 20, 2010.
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 45 of 49

9.- The IRS agents also took personal and business files and depositions
from my office and/or my desk, which were not Identified in the search warrant, and
which relate to real estate companies 1&3 Mill Pond Partners, LLC and Grist Mill
Partners, LLC. Such files include lease agreements and other important documents
related to these real estate companies, which are not related to any tax investigations.

10. The IRS agents also took my daily notebooks that are paramount to my
day to day activities and not Identified in, or related to, the Search Warrant.

11. In addition, my personal tax returns and personal 401K file contents were
taken from my desk drawers and e-mails, many of which were personal in nature and all
of which had nothing to do with the subject matter of the Search Warrant were imaged.

12. The above mentioned items and files were stolen by IRS FED CID Agents

are located in the following boxes: 32, 35, 36, 37, 38, 54, 75, 90, 103, 124, 128, 204,
205, 237, 238, 239, 243, 247, 249, 253, 291, 293 and 300.

)

| hereby declare under penalty of perjury that the foregoing is true and correct.

Dated: April 29, 2010

Wayne H. Bursey

Wayne Bursey, being known to me or having produced satisfactory Identification,
affirmed that he had reviewed the contents of the foregoing and affirmed that the
statements made within the affidavit are true.

Subscribed and sworn to before me this day of April, 2010.

= mes

otary Pubtic ‘y
My Commission expires; Lf bp ne

 

 

JASON ud. CONCATELL yk
_— : Notary Public, Slate of Connecticut ha
My Commission Expires March 34, 2012

 

 

 

LA" lis
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 46 of 49

EXHIBIT ELEVEN

AUSA Novick May 25, 2011 Subpoena
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 47 of 49

 

 

U.S. Department of Justice
United States Attorney
District of Connecticut
Abraham A, Ribicoff Federal Bullding (860) 947-1101
450 Main Street, Room 328 Fax (860) 760-7979
Harford, Connecticut 06103 ww, nsdoj.govusao/et
May 25, 2011

Halloran and Sage, LLP

315 Post Road West

Westport, CT 06880-4739

Attention: Dan E, LaBelle, Esq.

Re: n-Disclosure eng

Dear Sir or Madam:

You have been served with a subpoena which requires you to appear before a federal grand jury
June 28, 2011 with certain specified documents. Because this subpoena is being issued as part of an
ongoing investigation, we request that you do not disclose its existence or its contents to any person who
is not involved in your internal document production process. If at some point you decide that it is
necessary to disclose the existence and/or the contents of this subpoena, I request that you notify me of
your intent to do so prior to the time of the disclosure.

In addition, to the extent that you do not produce certain responsive materials on the basis that
you believe they are protected by the attorney-client or any other privilege, please include with your
production a log identifying any documents withheld on the basis of privilege.

YOUR PERSONAL APPEARANCE BEFORE THE GRAND JURY WILL BE EXCUSED if
these records are provided to Special Agent Lynn Allen, U.S. Department of Labor, Office of
Inspector General, c/o Squad 4, 600 State Street, New Haven, CT 06511, telephone (203) 630-9526,
facsimile (203) 630-9530 on or before the grand jury date

Very truly yours,

DAVD B. FEIN
UNITED STATES ATTORNEY

E. NOVICK

ASSISTANT UNITED STATES ATTORNEY
Enclosure
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 48 of 49

40 110 Rev. 06/09) Subpoena to Testify Before a Grand Jury

UNITED STATES DISTRICT CouRT = 197-419)
[ for the

District of Connecticut

SUBPOENA TO TESTIFY BEFORE A GRAND JURY
Halloran & Sage, LLP
315 Post Road West

To Westport, CT

YOU ARE COMMANDED to appear in this United States district court at the time, date, and place shown
below to testify before the court's grand jury. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.

 

 

Place: United States District Court (Grand Jury Room, 3rd Floo pate and Time:
450 Main Street June 28, 2011 at 9:30 a.m.
Hartford, CT 06103 ‘

 

 

 

You must also bring with you the following documents, electronically stored information, or objects (blank if'not
applicable):

SEE ATTACHMENT.

PLEASE NOTE:

In lieu of personally appearing before the Grand Jury, these records may be provided to these records are provided to
Special Agent Lynn Allen, U.S, Department of Labor, Office of Inspector General, c/o Squad 4, 600 State Strect, New
Haven, CT 06511, telephone (203) 630-9526, facsimile (203) 630-9530 on or before the grand jury date

May 25, 2011
Date: CLERK OF COURT

Otgtuby rg ned by Velens Getiener
ON: enatclena Gerteres eoUniied States District

= Court, aeCheris Offiaa, email eyelets guierrerpcad,
Me deme Mt.gox, CUS

uaa
Cate 301) 2154 (65954410

Signature of Clerk or Deputy Clerk

 

The name, address, e-mail, and telephone number of the United States attorney, or assistant United States attorncy, who
requests this subpoena, are:

 

 

Assistant U.S, Attorney David E, Novick {/\——_ es
Feat; Rioir 578 =
Hartford, CT 06103

Tele: (860) 947-1101 CONTROL #416

 
Case 3:20-cv-00738-JAM Document 153 Filed 06/24/21 Page 49 of 49

Attachment to Subpoena
TO: Halloran and Sage, LLP
315 Post Road West
Westport, CT 06880-4739

Attention: Dan E. LaBelle, Esq.

Provide all documents and other items seized pursuant to a search warrant executed at 100 Grist Mill
Road, Simsbury, Connecticut, by the IRS-CID of Milwaukee, Wisconsin, on April 20, 2010, that are related
to Charter Oak Trust, Charter Oak Trust 2009, Grist Mill Capital, and Avon Capital and associated entities,
including but not limited to IRS evidence box numbers 36, 38, 54, 75, 81, 103, 205, 238, 249, 287, 293, 300,
308, 35, 37, 121,128, 129, 125, 239, 32, 90, 124, 204, 237, 243, 247, 253 and 291,

In lieu of personally appearing before the Grand Jury, these records may be provided to
Special Agent Lynn Alien, U.S. Department of Labor, Office of Inspector General, c/o Squad 4, 600
State Street, New Haven, CT 06511, telephone (203) 630-9526, facsimile (203) 630-9530 on or before

the grand jury date.

o-
ot 84a Be: . a

7 8b oe BMS ep es ae

pi '

ba . eA «
= ":
ae pare Zeppiat "!
